Exhibit 10.60

EMPLOYMENT AGREEMENT




This EMPLOYMENT AGREEMENT (this “Agreement”) is made as of May 20, 2012 by and
between MILLER ENERGY RESOURCES, INC., a Tennessee Corporation (the “Company”),
and Kurt C. Yost (“Executive”).




Whereas, the Company wishes to enter into this Agreement in order to secure
Executive’s employment for the term herein stated.




NOW, THEREFORE, in consideration of the premises, the mutual covenants and
representations contained herein, and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

  

  

1.

Employment Period.

  

  

The Company hereby employs Executive, and Executive agrees to serve the Company
under the terms of this Agreement, for a term of one (1) year (the “Initial
Term”), subject to earlier termination as provided herein, commencing as of the
date of this Agreement (the “Commencement Date”). On the anniversary of the
Commencement Date and each successive one-year anniversary thereafter, the term
of this Agreement shall automatically be extended for an additional period of
one (1) year; provided, however, that either party hereto may elect not to
extend this Agreement by giving written notice to the other party at least sixty
(60) days prior to any such anniversary date. The Initial Term and any renewal
periods thereafter, until the termination of Executive’s employment hereunder,
shall be the “Term” or “Employment Term.”




  

2.

Duties and Status.

  

The Company hereby engages Executive as Senior Vice President and General
Counsel on the terms and conditions set forth in this Agreement. During the
Employment Period, Executive shall report directly to the Chief Executive
Officer (“CEO”) and President of the Company.  Executive shall exercise such
authority, perform such executive duties and functions and discharge such
executive responsibilities as are reasonably associated with Executive’s
position, consistent with the responsibilities assigned to officers of companies
comparable to the Company, commensurate with the authority vested in Executive
pursuant to this Agreement and consistent with the Charter and Bylaws of the
Company. Without limiting the generality of the foregoing, Executive shall
undertake his duties in a manner consistent with the best interests of the
Company and its subsidiaries and shall perform his duties to the best of his
ability and in a diligent and proper manner. Executive shall perform all duties,
services and responsibilities in accordance with the guidelines, policies and
procedures established by the Company’s Board of Directors, from time to time.
Executive further agrees to devote his entire business time, attention, full
skill and best efforts to the interests and business of the Company.
Notwithstanding the foregoing or any other provision of this Agreement, it shall
not be a breach or violation of this Agreement for the Executive to (i) serve on
corporate (subject to approval of the CEO), civic or charitable boards or
committees, (ii) deliver lectures, fulfill speaking engagements or teach at
educational institutions,  (iii) undertake pro bono or other uncompensated legal
projects, so long as such activities do not (A) result in a conflict of interest





--------------------------------------------------------------------------------

(as determined in accordance with Rule 1.7 of the New York Rules of Professional
Responsibility) with the affairs of the Company or (B) significantly interfere
with or significantly detract from the performance of the Executive’s
responsibilities to the Company in accordance with this Agreement; or (iv)
engage in the Non-Miller Work contemplated by Section 19 (Relocation and the
Transition Period), below.  The Company acknowledges that the Executive is
licensed to practice law in the States of New York and Utah only, and the
Executive agrees to apply for and maintain such licenses as are required to
practice law as an in-house counsel in the State of Tennessee (within such time
frames are required by the applicable laws, regulations and rules of the State
of Tennessee and the Bar of Tennessee).  The Executive will continue to maintain
his New York law license (and, when granted, Tennessee license), but shall be
free, at Executive’s sole option, to surrender or retire his license to practice
law in the State of Utah.




  

3.

Compensation; Benefits and Expenses.

  

(a)

Salary. The Company shall pay to Executive, as compensation for the performance
of his duties and obligations under this Agreement, a base salary at the rate of
$175,000 per annum during the Employment Period, payable in accordance with the
normal payroll practices of the Company for its executive officers. Executive’s
base salary shall be subject to review each calendar year by the Compensation
Committee of the Board of Directors in their sole discretion but shall not be
reduced during the term of this Agreement.  




(b)

Stock Options.  Subject to the approval of the Compensation Committee of the
Board of Directors, an option to purchase up to 250,000 common shares in Miller,
at a strike price per share equal to the fair market value of a single share of
the Company’s common stock (at the close of trading on the NYSE) on the later of
(i) the Commencement Date (or if the Commencement Date is not a business day,
the business day prior to the Commencement Date) or (ii) the date the
Compensation Committee approves the grant of the option (the “Option
Determination Date”).  




The option to purchase the same shall vest in the Executive in equal monthly
installments over 36 months, beginning on the Commencement Date. The option will
further be subject to the terms and conditions applicable to options under the
Stock Plan in effect for the Company on the date of this Agreement as well as
the applicable stock option agreement which will be provided to the Executive
promptly following the Option Determination Date.




(c)

Other Incentives.  Executive shall be eligible to receive an annual bonus and/or
additional stock option grants based upon the Company’s achievement of budgetary
and other objectives set by the Compensation Committee of the Board during or
before the first quarter of each fiscal year and agreed upon by Executive and
the Company in good faith.




(c)

Withholding of Taxes. All payments required to be made by the Company to
Executive under this Agreement shall be subject to the withholding of such
amounts, if any, relating to tax, excise tax and other payroll deductions as the
Company may reasonably determine it should withhold pursuant to any applicable
law or regulation.








2




--------------------------------------------------------------------------------



(d)

Vacation and Sick Leave. Executive shall be entitled to vacation time for each
calendar year and such paid sick leave as is in accordance with the normal
Company policies and practices in effect from time to time for senior executives
but in no event less than four (4) weeks of vacation and ten (10) days of paid
sick leave; provided, however, that unless otherwise approved in writing by the
CEO, no more than two weeks of such vacation time may be used consecutively, and
provided, further, that any accrued but unused vacation time and paid sick leave
over and above four (4)  weeks and ten (10) days, respectively, shall be
forfeited unless otherwise agreed to in writing by the Company and Executive.

  

(e)

Other Benefits. During the Employment Period, Executive shall be entitled to
participate in the employee benefit plans, programs and arrangements of the
Company in effect during the Employment Period which are generally available to
senior executives of the Company (including, without limitation, 401(k), if
available, group medical insurance plans), life insurance up to $100,000, and
short and long-term disability plans, subject to and on a basis consistent with
the terms, conditions and overall administration of such plans, programs and
arrangements. However, nothing herein shall be construed as limiting the
Company’s right to alter, amend or terminate any employee benefit plan it
currently has in effect.




(f)

Reimbursement for Professional Expenses.  The Executive shall be entitled to
reimbursement for all reasonable direct expenses incurred in obtaining and
maintaining the Executive’s license as an attorney as issued by the States of
New York and Tennessee, provided that the Executive properly accounts therefor.

  

(g)

Expenses. In addition to any amounts payable to Executive pursuant to this
Section 3, the Company shall reimburse Executive, upon production of accounts
and vouchers or other reasonable evidence of payment by Executive, all in
accordance with the Company’s regular procedures in effect from time to time,
all reasonable and ordinary expenses as shall have been incurred by him in the
performance of his duties hereunder or other expenses agreed upon in writing by
the Company and Executive. For the avoidance of doubt, (i) this provision shall
apply to reimbursements incurred prior to the start of the Commencement Date
incurred at the direction of the CEO or President of the Company, as well as to
reimbursements for amounts incurred after such date and (ii) this provision
shall not apply to relocation costs incurred in the Executive’s relocation to
Tennessee.




(h)

Malpractice Insurance.  The Company shall obtain professional malpractice
insurance applicable to Executive’s employment as in-house legal counsel.




    

4.

Termination of Employment.  

  

The Company has the right to terminate the Executive’s employment pursuant to
the conditions set forth below.




(a)

Termination for Cause. Executive’s employment hereunder may be terminated at any
time for Cause. For purposes of this Agreement, Cause shall mean:

  





3




--------------------------------------------------------------------------------



(i)

Executive’s commission of (A) any intentional act of fraud, embezzlement, theft
or any other material violation of criminal law, (B) any breach of a fiduciary
duty owed to the Company, its Affiliates or their respective directors,
shareholders, officers, and employees, (C) any intentional or grossly negligent
act which damages the Company’s assets, (D) intentional engagement in any
competitive activity which would constitute a breach of the Executive’s duty of
loyalty or his obligations under this Agreement, (E) any other willful or
grossly negligent conduct (or any willful or grossly negligent failure to act)
by the Executive that is demonstrably and materially injurious to the Company,
monetarily or otherwise.  any act of dishonesty, fraud or misrepresentation in
connection with the performance of the Executive’s duties, services or
obligations hereunder, or (F) any violation of the Company’s Code of Conduct
applicable to its Covered Executives (as that term is defined in the Code of
Conduct);




(ii)

Executive’s commission of any other act of moral turpitude injurious to the
Company, which the Board in their discretion determines has or may be reasonably
expected to have a material detrimental impact on the Company’s business or
operations or would prevent Executive from effectively performing his duties
under this Agreement;




(iii)

a willful breach by Executive of any obligations or covenants contained in this
Agreement as determined by the Board in their discretion; and




(iv)

a failure by Executive to discharge his duties, responsibilities and obligations
under this Agreement, or a failure to follow the directives of the CEO or
President, as determined by the Board in their discretion.




(v)

any action taken by the Tennessee Board of Professional Responsibility that
results in the suspension of Executive’s license to practice law or disbarment.




(b)

Termination Upon Death or Disability. The Employment Period may, at the
discretion of the Board, be terminated upon the death or Disability (as defined
below) of Executive. "Disability" shall mean that as a result of physical or
mental illness, injury, infirmity or other incapacity as determined by a
physician selected by the Board, Executive is not able to substantially perform
his duties and responsibilities to the Company for a period of one hundred
twenty (120) consecutive days or an aggregate period of more than one hundred
and eighty (180) days in any twelve (12) month period, or if Executive has a
guardian of the person or estate appointed by a court of competent jurisdiction.
 Termination due to disability shall be deemed to have occurred upon the first
day of the month following the determination of disability as defined in the
preceding sentence.




(c)

Termination by the Company other than for Cause.  The foregoing notwithstanding,
the Company may terminate the Executive's employment for whatever reason it
deems appropriate; provided, however, that in the event such termination is not
based on Cause, as provided in Section 4(a) above, the Company may terminate
this Agreement upon giving sixty





4




--------------------------------------------------------------------------------

(60) days' prior written notice.  During such sixty (60) day period, the
Executive shall continue to perform the Executive's duties pursuant to this
Agreement, and the Company shall continue to compensate the Executive in
accordance with this Agreement.  The Executive will receive a lump sum equal to
the Base Salary for one (1) year, at the then current rate, reduced to present
value, as set forth in Section 280G of the Internal Revenue Code.  All of
Executive’s options not issued under any Stock Plan shall become immediately
vested and exercisable on the date of notice.  Any options issued pursuant to
any Stock Plan shall be governed by the provisions thereof.




(d)

Termination upon a Change in Control.  The Employment Period may be terminated
upon a Change in Control (as hereinafter defined).




(e)

Termination by Executive.  The Employment Period may be terminated by the
Executive upon ninety (90) days notice to the Company.




  

5.

Consequences of Termination.

  

(a)

For Cause, Death, Disability or Termination or Non-Renewal By Executive. In the
event of termination of Executive’s employment at any time (i) by the Company
for Cause, (ii) by either party as a result of a non-renewal in accordance with
Section 1 hereof or a Termination by Executive under Section 4(e) above, or
(iii) as a result of death or Disability, Executive shall be entitled only to
receive base salary accrued but not paid through the date of termination (plus
payment for any accrued, but unused vacation days), and the Company shall have
no further obligations to Executive.

  

 

(b)

Termination upon a Change in Control. If at any time during the Employment
Period, Executive’s employment with the Company is terminated by the Company as
a result of a Change in Control (as hereinafter defined), the Executive will
receive a lump sum equal to the Base Salary for one (1) year, at the then
current rate (plus payment for any accrued, but unused vacation days), reduced
to present value, as set forth in Section 280G of the Internal Revenue Code upon
the closing of the Change in Control.  For purposes hereof, a “Change in
Control” means a change in control (a) as set forth in Section 280G of the
Internal Revenue Code,  (b) of a nature that would be required to be reported in
response to Item 5.01 of the current report on Form 8-K, as in effect on the
date hereof, pursuant to Section 13 or 15(d) of the Securities Exchange Act of
1934 (the “Exchange Act”); provided that, without limitation, such a change in
control shall be deemed to have occurred at such time as: any individual or
entity (or group thereof), other than Executive, is or becomes the beneficial
owner of securities of the Company representing greater than 50% of the combined
voting power of the Company’s then outstanding voting securities, or (c) the
death, disability, termination or resignation of one or both of Scott Boruff or
David Voyticky.  In the event of a Change in Control as described in clause (c)
of the forgoing definition, any resignation by the Executive tendered with 90
days of the termination or resignation of Scott Boruff or David Voyticky shall
be deemed to be a “termination as a result of a Change in Control” and “without
Cause” for purposes of this Agreement (including, for the avoidance of doubt and
without limitation, for purposes of Section 4(c) above).

  





5




--------------------------------------------------------------------------------



(c)

No Other Obligations. Except for the obligations of the Company provided by this
Agreement and by operation of applicable law, the Company shall have no further
obligations to Executive upon his termination of employment.




6.

Compliance with IRC Section 409A.  




(a)

The intent of the parties is that payments and benefits under this Agreement
comply with Section 409A of the Internal Revenue Code and the regulations and
guidance promulgated thereunder (collectively “Section 409A”) and, accordingly,
to the maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith.  If Executive notifies the Company (with reasonable
specificity as to the reason therefor) that Executive believes that any
provision of this Agreement (or of any award of compensation, including equity
compensation or benefits) would cause Executive to incur any additional tax or
interest under Section 409A and the Company concurs with such belief or the
Company (without any obligation whatsoever to do so) independently makes such
determination, the Company shall, after consulting with Executive, reform such
provision to attempt to comply with Section 409A through good faith
modifications to the minimum extent reasonably appropriate to conform with
Section 409A, such modification shall be made in good faith and shall, to the
maximum extent reasonably possible, maintain the original intent and economic
benefit/burden to Executive and the Company of the applicable provision without
violating the provisions of Section 409A.




(b)

A termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits upon or following a termination of employment unless such termination
is also a “separation of service” within the meaning of Section 409A and, for
purposes of any such provision of this Agreement, references to a “termination,”
“termination of employment” or like terms shall mean “separation from service.”
 If Executive is deemed on the date of termination to be a “specified employee”
within the meaning of that term under Section 409A(a)(2)(B) of the Code, then
with regard to any payment or the provision of any benefit that is specified as
subject to this Section or that is otherwise considered deferred compensation
under Section 409A payable on account of a “separation from service,” and that
is not exempt from Section 409A as involuntary separation pay or a short-term
deferral (or otherwise), such payment or benefit shall be made or provided at
the date which is the earlier of (i) the expiration of the six (6)-month period
measured from the date of such “separation from service” of Executive, and (ii)
the date of Executive’s death (the “Delay Period”).  Upon the expiration of the
Delay Period, all payments and benefits delayed pursuant to this Section 6(b)
(whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) shall be paid or reimbursed to
Executive in a lump sum without interest, and any remaining payments and
benefits due under this Agreement shall be paid or provided in accordance with
the normal payment dates specified for them herein.




(c)

With regard to any provision herein that provides for reimbursement of costs and
expenses or in-kind benefits, except as permitted by Section 409A, (i) the right
to reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, (ii)  the amount of expenses eligible for
reimbursement, or in-kind benefits, provided





6




--------------------------------------------------------------------------------

during any taxable year shall not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year,
provided that the foregoing clause (ii) shall not be violated without regard to
expenses reimbursed under any arrangement covered by Internal Revenue Code
Section 105(b) solely because such expenses are subject to a limit related to
the period the arrangement is in effect and (iii) such payments shall be made on
or before the last day of Executive’s taxable year following the taxable year in
which the expense occurred.




(d)

Whenever a payment under this Agreement specifies a payment period with
reference to a number of days, the actual date of payment within the specified
period shall be within the sole discretion of the Company.




  

7.

Indemnity.

  

The Company shall, during Executive’s employment with the Company and
thereafter, indemnify Executive to the fullest extent permitted by law and by
its Charter and Bylaws and shall assure that Executive is covered by the
Company’s D&O insurance policies, if available, and any other insurance policies
that protect employees as in effect from time to time. Such insurance policies
shall be with providers, and provide for coverage in amounts, customary and
reasonable within the industry in which the Company operates.  

  

  

8.

Restrictive Covenants.

  

(a)

Proprietary Information.

  

(i)

Executive agrees that all information and know-how, whether or not in writing,
of a private, secret or confidential nature concerning the business or financial
affairs of the Company or any Affiliates (as defined in Section 8(f) below) is
and shall be the exclusive property of the Company or any Affiliates. Such
information and know-how shall include, but not be limited to, inventions,
products, processes, methods, techniques, formulas, compositions, compounds,
projects, developments, plans, research data, clinical data, financial data,
personnel data, computer programs, customer and supplier lists, client lists,
business plans, operational methods, pricing policies, marketing plans, sales
plans, identity of suppliers or vendors, trading positions, sales, profits or
other financial or business information, in each case of or relating to the
business of the Company or any Affiliates (collectively, “Proprietary
Information”). Except in connection with, and on a basis consistent with, the
performance of his duties hereunder, Executive shall not disclose any
Proprietary Information to others outside the Company or any Affiliates or use
the same for any unauthorized purposes without written approval by the Board,
either during or at any time after the Employment Period.

  

(ii)

Executive agrees that all files, letters, memoranda, reports, records, data,
sketches, drawings, laboratory notebooks, program listings, customer lists,
customer solicitations or other written, photographic, or other tangible
material containing Proprietary Information, whether created by





7




--------------------------------------------------------------------------------

Executive or others, which shall come into his custody or possession, shall be
and are the exclusive property of the Company or any Affiliates to be used by
Executive only in the performance of his duties for the Company.

  

(iii)

Executive agrees that his obligation not to disclose or use information,
know-how and records of the types set forth in paragraphs (i) and (ii) above,
also extends to such types of information, know-how, records and tangible
property of customers of the Company or any Affiliates or suppliers to the
Company or any Affiliates or other third parties who may have disclosed or
entrusted the same to the Company or any Affiliates or to Executive in the
course of the Company’s business.

  

(iv)

Notwithstanding the foregoing, Proprietary Information shall not include
information which (A) is or becomes generally available or known to the public,
other than as a result of any disclosure by Executive in violation hereof; or
(B) is or becomes available to Executive on a non-confidential basis from any
source other than the Company, other than any such source that is prohibited by
a legal, contractual, or fiduciary obligation to the Company from disclosing
such information.

  

(v)

In the event that Executive is requested pursuant to, or becomes compelled by,
any applicable law, regulation, or legal process to disclose any Proprietary
Information, Executive shall provide the Company with prompt written notice
thereof so that the Company may seek a protective order or other appropriate
remedy or, in the Company’s sole and absolute discretion, waive compliance with
the terms hereof. In the event that no such protective order or other remedy is
obtained, or the Company waives compliance with the terms hereof, Executive
shall furnish only that portion of such Proprietary Information which Executive
is advised by counsel in writing is legally required. Executive will cooperate
with the Company, at the Company’s sole cost and expense, in its efforts to
obtain reliable assurance that confidential treatment will be accorded such
Proprietary Information.

  

(b)

Developments.

  

(i)

Executive shall make full and prompt disclosure to the Company of all
inventions, improvements, discoveries, methods, developments, software, and
works of authorship, whether patentable or not, which are created, made,
conceived or reduced to practice by Executive or under his direction or jointly
with others during the Employment Period, whether or not during normal working
hours or on the premises of the Company or any Affiliates (collectively,
“Developments”), other than such Developments which do not reasonably arise from
or relate to the duties, services or obligations of the Executive to the Company
hereunder (the “Excluded Developments”). Promptly upon request of the Executive,
the Company agrees to issue a written release of any and all Excluded
Developments. Materials in the possession of the Company shall be





8




--------------------------------------------------------------------------------

deemed adequately disclosed for purposes of this Agreement, without further
action by the Executive, including materials included in the Company’s files or
recorded on the Company’s computers.

  

(ii)

Executive agrees to assign and does hereby assign to the Company (or any entity
designated by the Company) all of his right, title and interest in and to all
Developments (other than any Excluded Developments) and all related patents,
patent applications, copyrights, copyright applications, trademark and trademark
applications.

  

(iii)

Executive agrees to cooperate fully with the Company or any Affiliates, both
during and after the Employment Period, with respect to the procurement,
maintenance and enforcement of copyrights and patents (both in the United States
and foreign countries) relating to Developments (other than Excluded
Developments). Executive shall sign all papers, including, without limitation,
copyright applications, patent applications, declarations, oaths, formal
assignments, assignment of priority rights, and powers of attorney, which the
Company or any Affiliates may deem necessary or desirable in order to protect
their rights and interests in any Development in which the Company has an
interest.

  

(c)

Other Agreements. Executive represents that his performance of all the terms of
this Agreement and as an employee of the Company does not and will not breach
any agreement (i) to keep in confidence proprietary information, knowledge or
data acquired by him in confidence or in trust prior to his employment with the
Company, (ii) to refrain from competing, directly or indirectly, with the
business of his previous employer or any other party, and (iii) to refrain from
soliciting the employment of any employees of any previous employer or any other
party.

  

(d)

Non-Solicitation. During any period of Executive’s employment hereunder and for
a period of one (1) year thereafter, Executive shall not, without the written
consent of the Company: (i) solicit any employee of the Company or any
Affiliates to terminate his employment, or (ii) solicit any customers, partners,
resellers, vendors or suppliers of the Company on behalf of any individual or
entity other than the Company or its Affiliates.

  

(e)

Enforcement. The Executive acknowledges and agrees that the Company's remedy at
law for a breach or threatened breach of any of the provisions of Section 8(a)
or (b) herein would be inadequate and a breach thereof will cause irreparable
harm to the Company.  In recognition of this fact, in the event of a breach by
the Executive of any of the provisions of Section 8(a) or (b), the Executive
agrees that, in addition to any remedy at law available to the Company,
including, but not limited to monetary damages, all rights of the Executive to
payment or otherwise under this Agreement and all amounts then or thereafter due
to the Executive from the Company under this Agreement may be terminated and the
Company, without posting any bond, shall be entitled to obtain, and the
Executive agrees not to oppose the Company's request for equitable relief in the
form of specific performance, temporary restraining order, temporary or
permanent injunction or any other equitable remedy which may then be available
to the Company.








9




--------------------------------------------------------------------------------

The Executive acknowledges that the granting of a temporary injunction,
temporary restraining order or permanent injunction merely prohibiting the use
of Proprietary Information would not be an adequate remedy upon breach or
threatened breach of Section 8(a) or (b) and consequently agrees, upon proof of
any such breach, to the granting of injunctive relief prohibiting any form of
competition with the Company.  Nothing herein contained shall be construed as
prohibiting the Company from pursuing any other remedies available to it for
such breach or threatened breach.

  

(f)

Affiliates. For purposes of this Agreement, Affiliates shall mean any
individuals or entities that directly or indirectly, through one or more
intermediaries, controls, are controlled by or are under common control with the
Company. For purposes of this definition, “control” means the power to direct
the management and policies of another, whether through the ownership of voting
securities, by contract or otherwise.

  

  

9.

Notices.

  

Any notice or other communication required or permitted to be given to any party
hereunder shall be in writing and shall be given to such party at such party’s
address set forth below or such other address as such party may hereafter
specify by notice in writing to the other party. Any such notice or other
communication shall be addressed as aforesaid and given by (a) certified mail,
return receipt requested, with first class postage prepaid, (b) hand delivery,
or (c) reputable overnight courier. Any notice or other communication will be
deemed to have been duly given (i) on the fifth day after mailing, provided
receipt of delivery is confirmed, if mailed by certified mail, return receipt
requested, with first class postage prepaid, (ii) on the date of service if
served personally or (iii) on the business day after delivery to an overnight
courier service, provided receipt of delivery has been confirmed:




If to the Company, to:




Miller Energy Resources, Inc.

9721 Cogdill Road, Suite 302

Knoxville, TN  37932

Attention: Scott M. Boruff, Chief Executive Officer

With a copy to: Anna East Corcoran, Assistant General Counsel




If to Executive, as follows:




Kurt C. Yost

[HOME ADDRESS]




provided that it is anticipated that the Executive will relocate from the
address above to one within 50 miles of the Company’s office in Knoxville,
Tennessee.  Upon such relocation, all notices shall be sent to the address on
file with the Company for the Executive.





10




--------------------------------------------------------------------------------




 

10.

Non-Assignment; Successors.

  

Neither party hereto may assign his or its rights or delegate his or its duties
under this Agreement without the prior written consent of the other party,
provided that, the Company may assign its rights hereunder to any Affiliate or
successor entity.

  

  

11.

Entire Agreement.

  

This Agreement constitutes the entire agreement by the Company and Executive
with respect to the subject matter hereof and supersedes any and all prior
agreements or understandings between Executive and the Company with respect to
the subject matter hereof, whether written or oral.  

  

 

12.

Amendment and Waiver.

  

Any term of this Agreement may be amended and the observance of any term of this
Agreement may be waived (either generally or in a particular instance, either
retroactively or prospectively, and either for a specified period of time or
indefinitely), only by the written consent of both parties hereto. Any agreement
on the part of a party to any extension or waiver shall only be valid if set
forth in an instrument in writing signed on behalf of such party. Any such
waiver or extension shall not operate as waiver or extension of any other
subsequent condition or obligation.

  

 

13.

Unenforceability, Severability.

  

Each provision in this Agreement is a separate agreement.  If any provision of
this Agreement is found to be void or unenforceable by a court of competent
jurisdiction, the remaining provisions of this Agreement shall nevertheless be
binding upon the parties with the same force and effect as though the
unenforceable part had been severed and deleted.

  

 

14.

Specific Performance.

  

The parties hereto agree that irreparable damage would occur if any of the
provisions of this Agreement were not performed in accordance with their
specific terms or otherwise breached. It is accordingly agreed that the parties
shall be entitled to an injunction or injunctions to prevent breaches of this
Agreement and to enforce specifically the terms and provisions hereof, in
addition to any other remedy to which they are entitled at law or in equity.

  

  

15.

Governing Law.

  

This Agreement shall be construed, interpreted and enforced in accordance with,
and shall be governed by, the laws of the State of Tennessee applicable to
contracts made and to be performed wholly therein without giving effect to
principles of conflicts or choice of laws thereof.








11




--------------------------------------------------------------------------------





  

16.

Jurisdiction.

  

Each of the parties hereto hereby irrevocably consents and submits to the
exclusive jurisdiction of the state and federal courts located in Knox County,
Tennessee in connection with any proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby and waives any objection to
venue in Knox County, Tennessee. In addition, each of the parties hereto hereby
waives trial by jury in connection with any claim or proceeding arising out of
or relating to this Agreement or the transactions contemplated hereby.




    

17.

Counterparts.

  

This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original but all of which together will constitute one and
the same instrument.




    

18.

Advice of Counsel.




Each party acknowledges that, in executing this Agreement, such party has had
the opportunity to seek the advice of independent legal counsel, and has read
and understood all of the terms and provisions of this Agreement.  This
Agreement shall not be construed against any Party by reason of the drafting of
preparation thereof.




    

19.

Relocation and the Transition Period.




The Company understands and agrees that the Executive will require a reasonable
period of time to conclude certain matters with existing paying clients and
Utah-based pro bono clients (the “Non-Miller Work”) and that ethical canons
binding on the Executive prohibit him from terminating such representations
without adequate protections for those other clients’ interests.  Such matters
are expected to mostly consist of helping to locate and engage competent
substitute counsel, to transition such matters to that new counsel, and complete
work required to be done on those matters in the interim.  In some cases,
additional work may consist of work needed to conclude such matters prior to the
end of the Transition Period (defined below).  




On and after the Commencement Date and for a reasonable period of time
thereafter not to extend beyond June 30, 2012 (the “Transition Period”), the
Executive shall be permitted to perform the duties, services and obligations
required hereunder remotely, while continuing to reside in the State of Utah.
 By the end of the Transition Period, Executive shall have relocated to a
residence within 50 miles of the Company’s principal office in Knoxville,
Tennessee.   The Company shall not be responsible for the costs of Executive’s
relocation, but agrees to pay to the Executive the balance of the fee required
pursuant to the Engagement Letter and Fee Agreement, dated April 6, 2012,
between Executive and the Company.




Executive understands and agrees that, during the Transition Period, the Company
may require that the Executive travel for reasonable periods to Tennessee or
elsewhere, as required by the nature of the work.








12




--------------------------------------------------------------------------------

During the Transition Period, the Executive may continue the Non-Miller Work,
provided that (i) no conflict of interest (determined in accordance with Rule
1.7 of the New York Rules of Professional Conduct) exists with respect to any
such outside client and Miller (or the work performed for either), (ii) no new
matters may be undertaken for any clients other than Miller (except as otherwise
permitted by clauses (i), (ii) or (iii) of Section 2 above), and (iii) the
Non-Miller Work shall take no more than 20 hours of the Executive’s time per
week. All Non-Miller Work (except as otherwise permitted by clauses (i), (ii) or
(iii) of Section 2 above) shall be concluded on or before the end of the
Transition Period; provided that an exception shall be made in the event that
any court prohibits the Executive’s withdrawal from an active matter (with
respect to such matter only).




Notwithstanding the full range of duties, services and obligations of the
Executive under Section 2, during the Transition Period and in light of the
difficulty of working remotely, Executive’s efforts may be limited to those
matters directed by Scott Boruff or David Voyticky, which shall include, without
limitation, any work to be done on existing financing and investment proposals.




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.




MILLER ENERGY RESOURCES, INC.

EXECUTIVE







By:      /s/ Scott M. Boruff______________

/s/ Kurt C. Yost________________

Scott M. Boruff

Kurt C. Yost, Individually

Its: Chief Executive Officer





13


